UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7192


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRENCE LOVELL DICKENS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever, III, District Judge. (4:12-cr-00026-D-1)


Submitted: January 14, 2021                                       Decided: January 27, 2021


Before DIAZ and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrence Lovell Dickens, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terrence Lovell Dickens appeals the district court’s order denying his motion for

reduction of sentence.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Dickens, No. 4:12-cr-00026-D-1 (E.D.N.C. July 31, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2